DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2019 was filed on the mailing date of the application on 09/19/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 4 and 6 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US Publication 2014/0134575 A1 in view of Aly et al., US Publication 2017/0316717 A1 in further view of Ramsay et al., US Patent 6,230,135 B1.

With regards to Claims 1, 6 and 10, Kim discloses: A braille device control system, device and method (Title and Abstract), comprising: 
a main body apparatus (FIG 13, 200 – user terminal apparatus) that receives an operation (FIG 13 and Paragraph [0059]); and 
a braille device (FIGS 1 – 13, 100 – wearable device) capable of performing wireless communication (Wi-Fi, Bluetooth, etc.) with the main body apparatus (Paragraph [0058 – 0059]), 
wherein the braille device (100) includes a finger cover (glove) that covers a fingertip of an operator (FIGS 2A & 2B and Paragraph [0035]), a braille device communicator (Paragraph [0052] - 170) that performs wireless communication with the main body communicator (Paragraph [0058 – 0061]), a braille device processor (Paragraph [0052] - 150 - controller), a 10first braille display (140-1 – 140-3) disposed inside the finger cover (FIGS 2a & 2b) and capable of displaying braille information (FIG 3 and Paragraph [0074]), and a second braille display (140-4 – 140-5) capable of displaying the braille information (Paragraph [0074]), 
Kim fails to disclose: a main body processor,

wherein the main body processor transmits information corresponding to a display content of a position touched by an operator's finger on the touch panel as braille information used for the first braille display and information corresponding to error information or status information of the main body apparatus as braille information 15used for the second braille display, to the braille device, and 
Aly discloses: a main body processor (FIG 5, 10 – obvious features of a touch screen device is that they have a processor, memory and wireless communication),
wherein the main body apparatus (FIG 5, 10) includes a touch panel (touch screen) that displays an operation screen (FIG 5, shows operation screen) on a display surface and detects a touch (by gloved finger) by an operator (user) onto the display surface (Paragraph [0020]), a main body communicator (obvious feature of a touch screen device) that performs wireless communication with the braille device (Paragraph [0024]), and a main body processor (obvious feature of a touch screen device), 
wherein the main body processor (FIG 5, 10) transmits information corresponding to a display content of a position touched by an operator's finger on the touch panel as braille information used for the first braille display (Paragraph [0025 – 0028]) and information corresponding to error information or status information of the main body apparatus as braille information 15used for the second braille display, to the braille device (Paragraph [0025 – 0028]).

The motivation for doing this would have been in order to provide a device that is less bulky and has a faster display which will provide a full-page reading capabilities with intuitive interaction (Aly’s invention Paragraph [0003]).
Ramsay discloses: a first braille display (FIG 5, 76 – braille display pads) disposed inside the finger cover (74 - sleeves);
a second braille display (FIG 3b, 34 & 36 – braille display pads) capable of displaying the braille information (Column 8, lines 14 – 20);
wherein the braille device processor (FIG 4, 80 – computer controller) displays the received braille information used for the first braille display (76) on the first braille display (76) and the received braille information used for the second braille display (34 & 36) on the second braille display (Column 7, line 65 – Column 8 line 12).  

The motivation for doing this would have been in order to provide a more rapid means of refreshing a braille display so that speed of reading is enhanced (Ramsay’s invention Column 2, lines 36 – 39).

20With regards to Claims 2 and 7, Kim discloses: wherein the braille device further includes a vibrating element (FIG 1, 140 – vibration feedback), and, when having received braille information used for the second braille display, the braille device processor makes the vibrating element vibrate (Paragraph [0092]).  
Aly discloses: wherein the braille device further includes a vibrating element (Paragraph [0028] – tactile feedback), and, when having received braille information used for the second braille display, the braille device processor makes the vibrating element vibrate (Paragraph [0028]).  
Ramsay discloses: wherein the braille device further includes a vibrating element (FIG 3b, 22 – receiver with vibrating function), and, when having received braille information used for the second braille display, the braille device processor makes the vibrating element vibrate (Column 6, lines 57 – 65).  

With regards to Claims 3 and 8, Ramsay discloses: wherein the second braille display (FIG 3b, 34 & 36) is disposed on a 25glove main body (40) integrated with the finger cover (74) in which the first braille display is disposed (FIG 4, shows this feature).  

With regards to Claims 4 and 9, Ramsay discloses: wherein the braille device processor displays and scrolls braille information used for the second braille display (34 & 36) on the second braille display (Paragraph [0040 – 0055]).  

Claims 5 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US Publication 2014/0134575 A1 in view of Aly et al., US Publication 2017/0316717 A1 in further view of Ramsay et al., US Patent 6,230,135 B1 in further view of Hirabayashi et al., US Publication 2013/0002721 A1.

With regards to Claims 5 and 10, Kim as modified above fails to disclose: wherein the main body apparatus is a composite machine having at least a printer function, and the error information or the status information is error information or status information with regard to the printer function.  
	Hirabayashi discloses: wherein the main body apparatus (FIG 3, 2 – portable terminal) is a composite machine having at least a printer function (44 – print data transmitting section), and the error information or the status information is error information or status information with regard to the printer function (Paragraph [0043 & 0051]).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the main body apparatus is a composite machine having at least a printer function, and the error information or the status information is error information or status information 
The motivation for doing this would have been in order to increase the functionality of the braille device by making it possible to provide a convenient interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CAROLYN R EDWARDS/           Primary Patent Examiner, Art Unit 2625